Citation Nr: 1816092	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran was entitled to a larger retroactive payment after his non-service connected pension award was amended effective September 1, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Appellant is a Veteran who served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the St. Paul, Minnesota Pension Management Center (PMC) of the Department of Veterans' Affairs (VA).  The appeal is under the jurisdiction of the Houston, Texas VA Regional Office (RO). 

In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  In January 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of its January 2015 Remand, the Board provided recitation of the pertinent and complicated facts in this appeal.  For clarity, such is again included herein. 

In an initial August 2006 decision, the RO granted the Veteran entitlement to non-service-connected disability pension effective February 28, 2006.  In an accompanying August 2006 notice letter, the RO noted that the Veteran was entitled to receive pension benefits in the amount of $1154 per month from March 1, 2006, but that from August 1, 2006, this amount had been adjusted to $0, due to the Veteran receiving Social Security income.  In a subsequent February 2009 letter, the PMC noted that based on an eligibility report received on February 3, 2009, and based on a phone conversation with the Veteran, it had determined (based on an increase in SSA income and allocation of the Veteran's reported medical expenses) that the Veteran's monthly pension amount had decreased from $185 to $148 effective February 1, 2009.  The PMC also noted that the adjustment of income had resulted in an overpayment of the benefits paid to the Veteran and that he would be notified shortly of the amount of the overpayment.  Subsequently, in a March 2009 letter, the PMC informed the Veteran that he had been overpaid in the amount of $37.00 and that VA planned to recoup this amount through monthly withholding beginning in June 2009. 

In a November 2009 letter, the PMC informed the Veteran that he had also been overpaid in the amount of $2640 and that VA planned to recoup this amount through monthly withholding beginning in February 2010.  Also, in a February 2010 letter, the PMC indicated that the Veteran's pension rate was $122 per month from February 1, 2009, to January 31, 2010, and remained at $122 per month from February 1, 2010, forward.  The PMC also indicated that the Veteran's recent January 2010 eligibility verification report (EVR) had indicated that income of $311 per month previously counted had reduced or stopped, however, documentation was needed from the income payer confirming that the Veteran was no longer receiving it.  The Veteran was given until December 31, 2010, to provide this information for the period from January 1, 2009, to December 31, 2009.  The PMC noted that until this evidence was received from the income payer, the $311 per month would continue to be counted as income. 

Additionally, in a June 2010 letter, the PMC indicated that it had received the Veteran's correspondence indicating that his previous employment had terminated on January 30, 2006, prior to the effective date of his receipt of VA pension benefits.  However, as the form from his previous employer had not provided a breakdown of the Veteran's wages for 2006 and as the PMC had learned that the Veteran's gross income for 2006 was $6,602; it could not assume payment terminated on the same date of the Veteran's employment termination.  Thus, it indicated that it had counted the Veteran's income from his previous employer beginning on March 1, 2006, (his pension entitlement date) to March 1, 2007.  The PMC noted that if the Veteran did not receive income from his previous employer from February 28, 2006, to December 31, 2006, he should provide documentation of this.  The PMC also noted that it was making no current adjustments to the Veteran's pension award so that his entitlement amount would continue to be $122 per month.

In the April 2011 decision, the PMC amended the Veteran's pension award.  Effective September 1, 2006, the Veteran's award was amended to $212 per month based on "income previously reported on an Income Verification Match."  Effective December 1, 2006, the $212 rate was carried forward. Subsequent rates were adjusted due to income and medical expenses.  Effective August 1, 2008, the Veteran's monthly pension rate was $111 per month and from February 1, 2009, through January 1, 2011, the entitlement amount was $122.  The PMC noted that the Veteran had again indicated that income of $311 per month previously counted had reduced or stopped and that documentation was needed from the income payer confirming that the Veteran was no longer receiving it.  According to a subsequent April 2011 report of general information, the Veteran phoned VA, indicating that the PMC's decision had resolved "the overpayment issue" and inquiring as to when he would be reimbursed.  

In a May 2011 Notice of Disagreement (NOD), the Veteran indicated that he disagreed with the April 2011 decision.  He indicated that VA had stopped his pension effective February 1, 2010, due to an overpayment.  He reported that, subsequently, he had supplied a wage statement from Tyson showing that his 2006 wages were all received prior to February 28, 2006.  He indicated that on January 13, 2011, he received a call and was informed that he was correct in relation to these wages and that when adjudication of his claim was complete, he would receive back pension amounts of $122 per month for 15 months or $1830.  He reported that on May 20, 2011, however, he received $472.66 from VA, leaving a claimed balance of $1357.34.  Also, he asserted that his pension payments had been supposed to restart effective May 1, 2011, but this had not happened.  Therefore, he asserted that he was owed $1479.34.  In a March 2013 statement of the case, the RO noted that the Veteran's pension benefits were adjusted effective September 1, 2006.  The PMC had removed the wages of $6602 from Tyson because this income had been received prior to March 1, 2006.  The RO noted that the total retroactive payment generated from the adjustment was $1,160.66, however, the Veteran owed a balance of $688 from an overpayment; and consequently, this debt was recouped from the balance of the retroactive payment and the Veteran was paid the remainder, $472.66. 

The Board determined, in its January 2015 Remand, that from the above summarized evidence, it appeared that the Veteran's retroactive payment was reduced in order to satisfy an overpayment, the overpayment noted in the November 2009 letter, for $2640.  However, it was not clear from the record how this overpayment was created and it is not entirely clear how much money was being deducted from the Veteran's monthly pension check to repay the amount owed (though the Veteran does assert that all of his $122 per month check was withheld for a number of months).  Similarly, review of the record did not show how the amount of the retroactive payment to the Veteran was calculated, with the RO indicating that the total retroactive payment due to the Veteran was $1160.66 and the Veteran claiming that he was due to receive $1830.  

The Board determined that a Remand was necessary so that the AOJ may provide the Veteran an accounting that explained the basis for the payments and deductions made, an accounting that specifically explained how the overpayment in question was created, along with the initial amount of the overpayment, and provided documentation of the remaining balance of the overpayment at the time that it was determined that the Veteran was due a retroactive payment for the pension adjustment effective September 1, 2006.  The Board directed the AOJ to provide an accounting that specifically explained how it was determined that the Veteran was entitled to $1160.66 in total retroactive pension as a result of the pension adjustment effective September 1, 2006, and that detailed the amount of the Veteran's monthly pension checks from February 1, 2010 to June 30, 2011, along with any other helpful information.

The AOJ issued a May 2015 Supplemental Statement of the Case (SSOC), with an attached document listing payments made to the Veteran; however the SSOC did not include all of the information sought by the Board in its Remand and did not provide enough information in order for the Board to adjudicate the claim.  Specifically, the Board sought information as to explain how the overpayment in question was created, and the AOJ, in its SSOC, reported that the debt of $2640 was created as there was a difference between the amount due and the amount of VA benefits previously paid.  The AOJ did not report as to the remaining balance of the overpayment at the time that it was determined that the Veteran was due a retroactive payment for the pension adjustment effective September 1, 2006.  The AOJ did not report how it was determined that the Veteran was entitled to $1160.66 in total retroactive pension as a result of the pension adjustment effective September 1, 2006, and did not detail the amount of the Veteran's monthly pension checks from February 1, 2010 to June 30, 2011.  The document attached to the SSOC listing the payments made to the Veteran did not reveal evidence responsive to the Board's inquiries.

There is not sufficient evidence of record, in a narrative format that does not include compensation and pension award prints, master audit spreadsheets, or listings of payments made to the Veteran, for the Board to adjudicate the claim.  The Board finds that it, in addition to sufficiently responding to the inquiries above, it would be particularly helpful if the AOJ, in narrative form, responded specifically to the Veteran's allegations.  

During his November 2014 Board hearing, and in a number of statements of record, the Veteran asserts that his last payment from his employer was on February 16, 2006, prior to his claim for VA benefits.  He asserts that when the RO removed those wages, the wages counted as income until it was determined that such had been earned prior to his entitlement to VA benefits arose,  the RO determined that he was entitled to a retroactive payment, however, his retroactive payment should be larger than determined by the RO.  The Veteran asserts that his last pension payment for $122 was received in January 2010, so from February 2010 through April 2011, a total of fifteen months, he was entitled to $122 per month, or $1830, and the RO acknowledges only a payment of $1,160.66, which leaves an outstanding amount of $669.34. The Veteran specifically questioned how, after he sent in the paperwork from Tysons showing that he did not receive any income after February 16, 2006, the AOJ determined that he still owed $668 of the debt.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide an accounting, in narrative form, beyond that of any compensation and pension award prints, master audit spreadsheets, or listings of payments made to the Veteran, although documentation to support each conclusion or response should be cited or submitted, that responds in full to the following:

(a) How was the overpayment of $2640 created, beyond that of any conclusion that an overpayment is created when there was a difference between the amount due and the amount of VA benefits previously paid?

(b)  What was the remaining balance of the overpayment at the time that it was determined that the Veteran was due a retroactive payment for the pension adjustment effective September 1, 2006?    

(c) How was it determined that the Veteran was entitled to $1160.66 in total retroactive pension as a result of the pension adjustment effective September 1, 2006?

(d) What was the amount of the Veteran's monthly pension checks from February 1, 2010, to June 30, 2011?

(e) Was the Veteran entitled to benefits of $122 per month from February 2010 through April 2011, a total of fifteen months, totalling $1830, and leaving $669.34 owed to the Veteran after the retroactive award amount of $1,160.66?  If not, why?

(f) How was it determined that the Veteran still owed $668 of the debt?

2. Readjudicate the claim.  If it remains denied, issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

